Chief Judge Hedrick
dissenting.
In my opinion the majority misconstrues and misapplies the proviso in G.S. 136-67. Under the circumstances in this case it is my opinion that there is no necessity for the trial judge to find the negative. The trial court need not explicitly find the absence of “an essentially private purpose.” In my opinion the findings and conclusions are supported by the evidence, and I vote to affirm the judgment.
This case should be brought to a conclusion. The action commenced in 1983. The judgment appealed from was entered eighteen months ago and was heard in this Court more than six months ago. I vote to affirm.
*369[[Image here]]
APPENDIX